DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 11/24/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yavuz et al. (WO 2013/044115 A1). 
With regards to claims 1-4, Yavuz teaches a composition with the general formula of Ce1-xAx+aBy+bMz-yOs, with a specific composition such as CeMnSrSm. See claim, see Formula I, ¶0044, and 64-74). The “x” is a number defined by 0 <= x <= 1, “a” is a number defined by a => - 1, “y” and “z” are numbers defined by 0 <= y <= z, “b” is a number defined b => 0, and “s” is a number that renders the catalyst substantially charge neutral. See ¶0044, and 64-74; see also claims 7-12.
Thus, the components of the prior art is the same as the claimed components, and the ranges of the claimed components overlap with the claimed ranges. Accordingly, the teachings of Yavus renders obvious the claimed composition as it’s been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05.I.
claim 5, it is noted that the claimed ranges are understood as the fraction of the percentage and not as percentages themselves. For example, 0.1 < A < 0.25 is understood to mean that A is greater than 10% and less than 25%. Furthermore, claim is construed to list these molar percentages relative to the entire composition, including the oxygen component. For example, the A component is claimed to be greater than 10% and less than 25% of the entire claimed composition as indicated in the formula of claim 1. 
It been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. In this case, Yavuz teaches compositions such as CeMnSrSm where the molar percentage overlaps with or is close enough to the claimed invention. See ¶0064-74.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAYTHAM SOLIMAN/Primary Examiner, Art Unit 1736